EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August  4, 2021 has been entered.


Status of Claims
 Claims 2-38 are pending in the current application.  Claims 2-38 are examined as to all species and are found to be allowable, in light of the filing and approval of the terminal disclaimer and the Examiner’s Amendment below. 


Information Disclosure Statement
                The Information Disclosure Statement filed 8/4/2021 has been reviewed.   


Rejections Withdrawn
Double Patenting
In light of the filing and approval of the terminal disclaimer the rejection of claims 2-33 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of US Patent No. 9572775 in view of Freidman et al. US 2006/0269485 (11/30/2006)(4/23/2020 IDS) and Sand et al. US 2009/0053290 (2/26/2009) is withdrawn.  

In light of the filing and approval of the terminal disclaimer the rejection of claims  2-33 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-49 of US Patent No. 9167813 in view of Freidman et al. US 2006/0269485 (11/30/2006) and Sand et al. US 2009/0053290 (2/26/2009) is withdrawn. 


Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given in an August 31, 2021 telephone conference with Jeffrey Jacobstein. 



35.    (Amended)  The method of claim [[24]] 34, wherein the retinoid is 

36.    (Amended)  The method of claim 24, wherein the at least one hydrophobic carrier comprises an alkyl ester of a fatty acid.

37.    (Amended) The method of claim 24, wherein the antibiotic and/or retinoid is completely soluble in the composition.

38.    (Amended) The method of claim 26, wherein the antibiotic is completely soluble in the composition.

Conclusion
Claims 2-38 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619